DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   WILLIAM REID and DIANA REID,
                            Appellants,

                                     v.

   DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for
AMERIQUEST MORTGAGE SECURITIES, INC., ASSET BACKED PASS-
         THROUGH CERTIFICATES SERIES 2003-8,
                       Appellee.

                               No. 4D18-3566

                           [January 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;     Howard    Harrison,      Judge;   L.T.   Case     No.
502017CA009368XXXXMB.

  William F. Reid, Jr., Jupiter, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Ackerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST, JJ., and WALSH, LISA A., Associate Judge, concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.